Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 1 of 18 PageID #: 217



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

SARASOTA WINE MARKET, LLC                    )
d/b/a MAGNUM WINE AND                        )
TASTINGS, et al.                             )     CASE NO. 4:17CV2792 HEA
                                             )
            Plaintiffs,                      )
                                             )
      v.                                     )
                                             )
MICHAEL L. PARSON, et al.                    )
                                             )
      Defendants.                            )



                     OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion to Dismiss Plaintiffs’

Amended Complaint [Doc. No. 37] under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). Plaintiffs oppose the Motion. The Motion has been fully

briefed. For the reasons set forth below, Defendants’ Motion is GRANTED.

                             Facts and Background

      Plaintiffs brought this case pursuant to 42 U.S.C. § 1983, challenging the

constitutionality of Missouri’s Liquor Control Law, Chapter 311 RSMo (“Liquor

Control Law”).

      Like many states, Missouri “funnels liquor sales through a tier system,

separating the distribution market into discrete levels.” Southern Wine and Spirits
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 2 of 18 PageID #: 218



of Am., Inc. v. Division of Alc. & Tobacco Control, 731 F.3d 799, 802 (8th Cir.

2013). The first tier “consists of producers, such as brewers, distillers, and

winemakers.” Id. The second tier “is comprised of solicitors, who acquire alcohol

from producers and sell it ‘to, by or through’ wholesalers.” Id. The third tier “is

made up of wholesalers, who purchase alcohol from producers and solicitors and

sell it to retailers.” Id. The fourth tier – and the tier at issue in this case – “consists

of retailers, who sell alcohol to consumers.” Id. This multi-tiered system for

controlling the distribution and sale of alcohol to Missouri residents is permitted by

the Twenty-First Amendment to the United States Constitution, which grants states

“virtually complete control over whether to permit importation or sale of liquor

and how to structure the liquor distribution system.” Id. (quoting California Retail

Liquor Dealers Ass’n v. Midcal Aluminum, Inc., 445 U.S.97, 110 (1980)).

       Missouri implements its multi-tier system through its Liquor Control Law.

The Liquor Control Law prohibits “any person, firm, partnership, or corporation”

from selling alcoholic beverages in Missouri “without taking a license.” §311.050

RSMo. To obtain a license, an applicant must demonstrate “good moral character”

and establish that he/she is “a qualified legal voter and taxpaying citizen of the

county, town, city or village” to be served. § 311.060.1 RSMo. These requirements

apply to the managing officer of any corporation seeking a license. Id.
    Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 3 of 18 PageID #: 219



         Defendants previously filed a Motion to Dismiss Plaintiffs’ Complaint,

which was granted for lack of standing under Rule 12(b)(1). Plaintiffs filed their

Amended Complaint, followed by Defendants’ filing of the instant Motion to

Dismiss.

         Plaintiffs’ Amended Complaint alleges the following: 1

         Plaintiff Michael Schlueter is a Missouri resident who would purchase wine

from out-of-state retailers and have it shipped to his Missouri home, if Missouri

law permitted him to do so. Plaintiff Terrence French us a Missouri Resident who

has been refused sales of wine by out-of-state retailers due to Missouri’s Liquor

Control Law that bans out-of-state sales, shipments, and delivery of wine from out-

of-state sources.

         Plaintiff Sarasota Wine Market, LLC d/b/a Magnum Wine and Tastings

(“Magnum Wine”) is a Florida Limited Liability Company that operates a retail

wine store in Sarasota, Florida. Magnum Wine has received requests that it sell

and ship wine to Missouri, but is unable to do so legally. It intends to sell and ship

wines directly to consumers in Missouri if the laws prohibiting such sales and

shipments are removed or declared unconstitutional. Plaintiff Heath Cordes is a

citizen of Florida who works as a professional wine consultant, advisor, and

merchant. Cordes owns and operates Magnum Wine. Plaintiffs intend to pay all

1
 The recitation of facts is taken from Plaintiffs’ Amended Complaint and is set forth for the
purposes of the pending motion to dismiss.
    Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 4 of 18 PageID #: 220



taxes due on interstate wine sales and shipments, and comply with all other non-

discriminatory state regulations, including obtaining licenses.

         Defendants Missouri Governor Michael L. Parson, Missouri Attorney

General Eric Schmitt2, and Acting Supervisor of the Missouri Department of

Public Safety, Division of Alcohol & Tobacco Control Keith Hendrickson are all

sued in their official capacities.

         In the State of Missouri, a resident wine retailer can obtain a license from

Defendants which allows it to sell, deliver, and ship by common carrier directly to

Missouri consumers any wine that it has in its inventory. A Missouri wine retailer

may obtain wine for resale from distributors, auction houses and private

collections. The Defendants will issue such an off-premises retail license only to

wine retailers located in the State of Missouri. Magnum Wine is not located in

Missouri, is not eligible for a Missouri off-premises license, and is prohibited by

law from selling, delivering or shipping wine from its inventory directly to

consumers in Missouri. No other Missouri license is available to Magnum Wine

and Tastings that would allow it to sell, deliver, and ship wine from its inventory to

consumers in Missouri. It would obtain such a license if one were available.




2
 Effective January 3, 2019, Eric Schmitt is the Attorney General of Missouri. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Eric Schmitt is substituted for former Attorney
General Joshua D. Hawley as defendant in this suit.
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 5 of 18 PageID #: 221



      Plaintiff Schlueter has contacted several out-of-state retailers either on the

Internet or by phone in order to buy wines he cannot find in Missouri. These

retailers include Magnum Wine, The Wine Library in New Jersey, and Federal

Wine & Spirits in Boston, Massachusetts. All of these retailers refused to sell and

ship their wines to Schlueter because of Missouri law. Some wines that Schlueter

wants to buy are not available in retail stores in Missouri but are available from

retail stores in other states. Plaintiff French has also attempted to purchase wine

from out-of-state wine retailers which claims he cannot obtain either in his

hometown or in Missouri and has been denied these purchases.

      Mangum Wine has been contacted by Schlueter who has attempted to buy

wine and have it shipped to him in Missouri. Mangum has refused to complete this

order due to Missouri's ban on out-of-state retail sales, shipments, and deliveries.

Magnum Wine has lost profit of its sale of wine to Schlueter and other Missouri

customers. Magnum Wine would obtain a license to sell, ship and deliver its wine

directly to consumers in the State of Missouri if one were available.

      In the course of his business, Plaintiff Cordes develops personal

relationships with many of his customers, makes special wine purchases for them,

consults with them about wine in person, by telephone and by Internet, and sells

and delivers wine to them. Some of these customers live part of the year in Florida

and part of the year in Missouri. Cordes has received requests from his customers
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 6 of 18 PageID #: 222



to send wine to residents of Missouri as gifts but was unable to ship the specifically

requested wines because the laws of Missouri prevent him from doing so. Cordes

wants to practice his profession as a wine merchant in Missouri by consulting with,

obtaining wines for, and delivering wines to Missouri residents, but is prevented

from doing so by Missouri law. He has suffered economic harm as a result. Mr.

Cordes has not applied to Missouri officials for a retail license because it would be

futile to do so since he is not a resident of Missouri and residency is required for a

retail wine dealer permit. If a license were available to Cordes on terms equivalent

to those for Missouri citizens, he would obtain it.

      Plaintiffs’ Complaint alleges that the portions of Missouri’s Liquor Control

Law that allow in-state retailers to ship wine to Missouri consumers while

prohibiting out-of-state retailers from doing the same is unconstitutional for two

reasons:

      First, Plaintiffs contend that the disparate treatment between in-state and out-

of-state retailers violates the Commerce Clause because it discriminates against

interstate commerce and protecting the economic interest of local businesses by

shielding them from competition.

      Second, Plaintiffs claim that the disparate treatment between residents and

nonresidents violates the Privileges and Immunities Clause of Article IV of the

United States Constitution because Missouri bans wine sales and deliveries by out-
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 7 of 18 PageID #: 223



of-state merchants and prohibits the issuance of licenses to nonresidents, thereby

denying Cordes the privilege to engage in his occupation in the state upon the same

terms as Missouri citizens.

      Plaintiffs seek declaratory and injunctive relief in this matter.

      Defendants move to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(1) for lack of standing and Rule (12)(b)(6) for failure to state a

claim upon which relief may be granted. For their 12(b)(6) motion, Defendants

contend that the constitutional validity of Missouri’s multi-tiered approach to

regulating liquor distribution and sale has been upheld by the Eighth Circuit Court

of Appeals in Southern Wine, 731 F.3d 799.

                                      Standard

      “[I]f a plaintiff lacks standing, the district court has no subject matter

jurisdiction.” Fabisch v. University of Minn., 304 F.3d 797, 801 (8th Cir. 2002).

Therefore, motions to dismiss for lack of standing fall under the purview of

Rule 12(b)(1), which permits a party to move to dismiss a complaint for

lack of subject matter jurisdiction. Id. “Motions to dismiss for lack of subject-

matter jurisdiction can be decided in three ways: at the pleading stage, like a Rule

12(b)(6) motion; on undisputed facts, like a summary judgment motion; and on

disputed facts.” Jessie v. Potter, 516 F.3d 709, 712 (8th Cir. 2008). The parties do

not rely on matters outside the pleadings, therefore the Court reviews Defendant’s
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 8 of 18 PageID #: 224



motion as a “facial attack” on jurisdiction. In a facial attack, “the court restricts

itself to the face of the pleadings, and the non-moving party receives the same

protections as it would defending against a motion under Rule 12(b)(6).” Carlsen

v. GameStop, Inc., 833 F.3d 903, 908 (8th Cir. 2016).

      Under Fed.R.Civ.P. 12(b)(6), a party may move to dismiss a claim for

“failure to state a claim upon which relief can be granted.” To survive a Rule

12(b)(6) motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A pleading that merely pleads labels

and conclusions or a formulaic recitation of the elements of a cause of action, or

naked assertions devoid of further factual enhancement will not suffice. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

      A complaint must be liberally construed in the light most favorable to the

plaintiff. Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2006). Under

Rule 12(b)(6), the Court must accept plaintiff's factual allegations as true and grant

all reasonable inferences in the plaintiff's favor. Phipps v. FDIC, 417 F.3d 1006,

1010 (8th Cir. 2005). Where the allegations show on the face of the complaint

there is some insuperable bar to relief, dismissal under Rule 12(b)(6) is

appropriate. Benton v. Merrill Lynch & Co., 524 F.3d 866, 870 (8th Cir. 2008).

                                       Discussion
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 9 of 18 PageID #: 225



      A. Standing

      “Article III standing is a threshold question in every federal court case.”

United States v. One Lincoln Navigator 1998, 328 F .3d 1011, 1013 (8th Cir.

2003). The “irreducible constitutional minimum” of standing consists of three

elements. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “The plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Id. The Supreme Court has explained that the injury in fact

requirement means showing “an invasion of a legally protected interest which is

(a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical.” Lujan, 504 U.S. at 560 (citations and quotation omitted).

      In their Amended Complaint, Plaintiffs adequately plead standing. Schlueter

and French each pled that they have tried to order wine for delivery from out-of-

state retailers and been denied. They have also pled that they can only obtain their

desired wines from out-of-state retailers. “[C]ognizable injury from

unconstitutional discrimination against interstate commerce does not stop at

members of the class against whom a State ultimately discriminates, and customers

of that class may also be injured . . .” Gen. Motors Corp. v. Tracy, 519 U.S. 278,

286 (1997). As they have pled that the wines they seek are unavailable for
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 10 of 18 PageID #: 226



purchase in Missouri, the only way for Schlueter and French to engage in the

interstate commerce they seek includes added costs, or imminent economic injury.

Schlueter and French have standing to bring their Commerce Clause claim.

Magnum Wine has alleged lost profits that resulted from their legal duty to decline

orders where the buyer requested wine be shipped to Missouri residents. Magnum

Wine has standing to bring this action. Likewise, Cordes has adequately pled that

he has lost sales a result of their inability to ship wine directly to Missouri

residents. Plaintiffs’ Amended Complaint establishes requisite standing to bring

the instant case.

      B. Failure to State a Claim

      Next, Defendants argue that Plaintiffs fail to state a claim upon which relief

can be granted. Plaintiffs defend their positions, arguing that, at the very least, the

constitutionality of the Liquor Control Law as applied to out-of-state retailers

cannot be decided on a Rule 12(b)(6) motion. The Court disagrees, and finds that

precedents set by the Supreme Court in Granholm v. Heald, 544 U.S. 460 and by

the Eighth Circuit in Southern Wine, 731 F.3d 799 bar Plaintiffs’ claims for relief.

             1. Commerce Clause

      Defendants argue that the Eighth Circuit “affirmed the validity of Missouri’s

multi-tier approach to regulating the distribution and sale of alcoholic beverages”

in Southern Wine, foreclosing Plaintiff’s claims. In Southern Wine, an out-of-state
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 11 of 18 PageID #: 227



wholesaler claimed that Missouri’s statute requiring Missouri residency for

wholesaler corporations violated the commerce clause and equal protection

clause.3 The issue before the Eighth Circuit, then, involved the relationship

between the Commerce Clause and the Twenty-first Amendment. The Commerce

Clause generally prohibits state laws that “mandate differential treatment of in-

state and out-of-state economic interests that benefits the former and burdens the

latter.” Granholm v. Heald, 544 U.S. 460, 472 (2005) (quoting Oregon Waste

Systems, Inc. v. Department of Environmental Quality of Ore., 511 U.S. 93, 99

(1994)). The Twenty-first Amendment, however, provides that “[t]he

transportation or importation into any State, Territory, or possession of the United

States for delivery or use therein of intoxicating liquors, in violation of the laws

thereof, is hereby prohibited,” U.S. Const. amend. XXI § 2, affording states some

“prerogatives particular to the regulation of alcohol,” Southern Wine, 731 F.3d at

804. In determining the appropriate relationship between the Twenty-first

Amendment and the Commerce Clause in Southern Wine, the Eighth Circuit relied

on the Supreme Court’s decision in Granholm v. Heald, 544 U.S. 460.

       Granholm addressed two state laws that essentially allowed in-state wineries

to ship wine directly to in-state residents, but prohibited out-of-state wineries from

3
 The district court also rejected the plaintiffs’ arguments that the Missouri statute violated the
Privileges and Immunities Clause. In doing so, the district court relied on the same legal
conclusions reached in its analysis of the Commerce Clause claim. The Privileges and
Immunities claim was not addressed on appeal.
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 12 of 18 PageID #: 228



doing the same. In holding that the state laws were unconstitutional, the Supreme

Court emphasized that the Twenty-first Amendment does not supersede the

Commerce Clause. Id. at 486. However, Granholm also upheld the

constitutionality of the states’ tiered liquor distribution systems under the Twenty-

first Amendment. Id. at 488. Therefore, the Supreme Court limited the prohibition

on interstate discrimination to the first tier of the liquor distribution system:

producers and products. As noted by the Eighth Circuit, the second, narrower tier

of wholesalers was specifically mentioned as exempt from Granholm’s holding:

      The three-tier system is “unquestionably legitimate,” Granholm, 544
      U.S. at 489, 125 S.Ct. 1885 (internal quotation omitted), and that
      system includes the “licensed in-state wholesaler.” Id. (quoting North
      Dakota, 495 U.S. at 447, 110 S.Ct. 1986 (Scalia, J., concurring in the
      judgment)).

Southern Wine, 731 F.3d at 809.

      Moreover, the Supreme Court held that “State policies are protected under

the Twenty-first Amendment when they treat liquor produced out of state the same

as its domestic equivalent.” Granholm, 544 U.S. at 489 (emphasis added).

Accordingly, Southern Wine mandates “state policies that define the structure of

the liquor distribution system while giving equal treatment to in-state and out-of-

state liquor products and producers . . . are ‘protected’ against constitutional

challenges based on the Commerce Clause.” 731 F.3d at 809.
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 13 of 18 PageID #: 229



      Plaintiffs argue that Southern Wine is inapposite, and that dismissal on the

pleadings in this case is improper because the Eighth Circuit would have to decide

on the facts whether to extend its holding in Southern Wine to retailers. However,

the Eighth Circuit expressly rejected that argument in Southern Wine:

      Southern Wine contends that even after Granholm, the
      constitutionality of residency requirements in the wholesale tier
      depends on a case-specific balancing of interests under the Commerce
      Clause and the Twenty-first Amendment. Insofar as Granholm
      imported a balancing approach to regulations of the three-tier system,
      however, it drew a bright line between the producer tier and the rest of
      the system. The more natural reading of Granholm is the Second
      Circuit's: “Because New York's three-tier system treats in-state and
      out-of-state liquor the same, and does not discriminate against out-of-
      state products or producers, we need not analyze the regulation further
      under Commerce Clause principles.” Arnold's Wines, 571 F.3d at 191.

731 F.3d at 810. Plaintiffs do not allege and cannot show that the challenged

portions of Missouri’s Liquor Control Law provide differential treatment to in-

state and out-of-state products and producers. Because Plaintiffs’ claim concerns

only the retailer tier of Missouri’s liquor control system, it is foreclosed by the

“bright line” between the producer tier and the rest of the system described in

Southern Wine.

      Plaintiffs argue that the Eighth Circuit’s statement in Southern Wine that

“[Granholm] drew a bright line between the producer tier and the rest of the

system” is merely dictum that was unnecessary to the result in Southern Wine and

thus should not be treated as binding authority. This argument is not well taken.
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 14 of 18 PageID #: 230



In Southern Wine, the Eighth Circuit provided a wealth of reasoning that

distinguishes discrimination against products and producers from discrimination in

the other tiers of the liquor distribution system. See Id. at 809-10.

      The four-tier system is a legitimate exercise of Missouri’s power under the

Twenty-first Amendment to “maintain an effective and uniform system for

controlling liquor by regulating its transportation, importation, and use,” including

the ability to “funnel sales through the [multi]-tier system.” Granholm, 544 U.S. at

484. While the state laws in Granholm failed to pass constitutional muster because

they discriminatorily allowed only in-state producers to sidestep the tiered

regulatory systems, the Missouri statutes in question require that all alcohol sold

directly to consumers in Missouri by retailers pass through Missouri’s four-tier

regulatory system “funnel.” To allow out-of-state retailers to ship directly to

Missouri residents would not only burden in-state retailers, who would have to

operate within the four-tier system while out-of-state retailers could circumvent the

Missouri regulatory system entirely, it would also violate the Twenty-first

Amendment by undermining Missouri’s “unquestionably legitimate” system. Cf.

Brooks v. Vassar, 462 F.3d 341, 352 (4th Cir. 2006) (opinion of Niemeyer, J.)

(“[A]n argument that compares the status of an in-state retailer with an out-of-state

retailer—or that compares the status of any other in-state entity under the three-tier

system with its out-of-state counterpart—is nothing different than an argument
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 15 of 18 PageID #: 231



challenging the three-tier system itself.... [T]his argument is foreclosed by the

Twenty-first Amendment and the Supreme Court's decision in Granholm[.]”).

      The challenged statutes do not result in discrimination between in-state and

out-of-state producers or products, and they are legitimate exercises of Missouri’s

authority under the Twenty-first Amendment. Relying on the law of this Circuit,

therefore, the Amended Complaint fails to state a Commerce Clause claim upon

which relief can be granted.

             2. Privileges and Immunities Clause

      Plaintiff Cordes is a “professional wine consultant, advisor and merchant”

who resides in and is a citizen of Florida. Cordes states that because he is unable

to obtain a Missouri retail wine dealer license as a non-Missouri resident, he is

prevented from practicing his profession of “consulting with, obtaining wines for,

and deliver[ing] wines to Missouri residents.” Cordes claims that the Liquor

Control Law thereby violates the United States Constitution’s Article IV Privileges

and Immunities Clause by “den[ying] Mr. Cordes the privilege to engage in his

occupation in the state upon the same terms as Missouri citizens.”

      Under the Privileges and Immunities Clause, “[t]he Citizens of each State

shall be entitled to all Privileges and Immunities of Citizens in the several States.”

U.S. Const., Art. IV, § 2, cl. 1. The Supreme Court has stated that:

      The object of the Privileges and Immunities Clause is to strongly
      constitute the citizens of the United States as one people, by placing
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 16 of 18 PageID #: 232



      the citizens of each State upon the same footing with citizens of other
      States, so far as the advantages resulting from citizenship in those
      States are concerned. This does not mean, we have cautioned, that
      state citizenship or residency may never be used by a State to
      distinguish among persons.

McBurney v. Young, 569 U.S. 221, 226 (2013) (internal citations and quotations

omitted). Whether differential treatment of out-of-state residents violates the

Privileges and Immunities Clause involves a two-part inquiry: (1) whether the

state's law discriminates against out-of-state residents with regard to a privilege or

immunity protected by the Clause, and (2) if so, whether sufficient justification

exists for the discrimination. Minnesota ex rel. Hatch v. Hoeven, 456 F.3d 826,

834 (8th Cir. 2006) (citing United Bldg. & Constr. Trades Council of Camden

County & Vicinity v. Mayor & Council of the City of Camden, 465 U.S. 208, 218,

221–23 (1984)). Generally, the privilege of engaging in a trade, business or

occupation is protected by the Privileges and Immunities Clause. McBurney, 569

U.S. at 227. However, the privilege of engaging in the occupation of selling

alcohol is not protected by the Privileges and Immunities Clause, due to the

Twenty-first Amendment’s “broad grant of power to the states . . . to implement

[multi]-tier liquor distribution systems which disparately affect non-resident

wholesalers and retailers.” Southern Wine, 2012 WL 1934408, slip op at *5

(W.D.Mo. May 29, 2012), aff'd, 731 F.3d 799 (8th Cir. 2013) (citing Steamers

Service Co. v. Wright, 505 S.W.2d 65, 68 (Mo.1974) (“the liquor business does not
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 17 of 18 PageID #: 233



stand upon the same plane, in the eyes of the law, with other commercial

occupations ... and is thereby separated or removed from the natural rights,

privileges and immunities of the citizen.”)).

      Because Cordes’ specific occupation is subject to limitations imposed by the

Twenty-first Amendment, his right to pursue it across state lines is not protected by

the Privileges and Immunities Clause. Therefore, the court does not reach the

“sufficient justification” prong of the two-part inquiry. Minnesota ex rel. Hatch,

456 F.3d at 834. Accordingly, the Amended Complaint fails to state a Privileges

and Immunities Clause claim.

                                    Conclusion

      For the reasons stated above, Plaintiffs’ Amended Complaint fails to state a

claim upon which relief could be granted.
Case: 4:17-cv-02792-HEA Doc. #: 45 Filed: 03/29/19 Page: 18 of 18 PageID #: 234



     Accordingly,

     IT IS HERBY ORDERED that the Defendant’s Motion to Dismiss

Plaintiff’s Amended Complaint [Doc. No. 37] is GRANTED.

     A separate Order of Dismissal in accordance with this Opinion,

Memorandum and Order is entered this same date.

     Dated this 29thth day of March, 2019.




                                    ________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE
